Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 12/07/2021.  Claims 1-11 are pending and have been examined.
The information disclosure statements (IDS) submitted on 09/07/2021, 09/10/2021 and 11/22/2021 were considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 12/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,044,535 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-11 are allowable because the prior art fails to teach or suggest a video distribution system for live distributing a video containing animation of a character object generated based on a motion of a distributor user, the video distribution system comprising: one or more computer processors, wherein the one or more computer processors execute computer-readable instructions to: display one or more display instruction objects on a distributor user device that is used by the distributor user in response to reception of a first display request from a viewing user, the first display request being for a first gift, wherein the one or more display instruction objects are not displayed on a viewing user device that is used by the viewing user while the one or more display instruction objects are displayed on the distributor user device; and display the first gift in the video in response to a selection of at least one of the one or more display instruction objects, as recited in the claims.
The closest prior art, Hosomi et al. (WO 2018/142494), discloses a video distribution system allowing viewers to present virtual gifts to performers in a live performance.  However, Hosomi et al. does not disclose not displaying the display instruction objects on the viewer devices as claimed.  Hosomi et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R SCHNURR/Primary Examiner, Art Unit 2425